2)       An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Specification, Page 1, below The Title, enter:   
- This application is a 371 of PCT/JP2018/005936 filed on 20 February 2018 - . 
3)       The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance is that the cited prior art does not disclose: a water-dispersible paper including a base paper containing fibrous carboxyalkyl cellulose and fibers, wherein the content of the cellulose in the base paper is in range claimed, the cellulose is alkalized, the degree of etherification of the cellulose is in range claimed, and Runkel ratio of the cellulose is in range claimed (claim 1); a method per steps claimed utilizing the water-dispersible paper of claim 1 (claim 5); a method per steps claimed utilizing the water-dispersible paper of claim 2 (claim 9); a method per steps claimed utilizing the water-dispersible paper of claim 3 (claim 10); a method per steps claimed utilizing the water-dispersible paper of claim 4 (claim 11).   
The Runkel ratio is defined in Specification [0007] as a value obtained by dividing the twice of the thickness of the fiber cell wall by the fiber lumen width.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
4)        Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone number is  (571)272-1190.  
/MARK HALPERN/Primary Examiner, Art Unit 1748